DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Application filed May 26, 2020 is presented for examination. Claims 1-15 are pending. Claim 1 is an independent claim. This Office action is Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (Hereinafter “Richard”) US Patent Application Publication No. 20180210134 in view of Kakumitsu US Patent Application Publication No. 20050206966.


a display panel [LCD panel in display 155 of fig. 1; 0021] comprising a display region for image display [155a, 155b of fig. 3, 10, 0069]; 
an illumination device comprising a plurality of light sources, the illumination device being configured to cast light upon the display panel [imaging device 110 may include a light source that illuminates some or all of the locators 170, which retro-reflect the light towards the light source in the imaging device 110, 0031]; and 
a control substrate comprising a regulator configured to regulate an amount of light emitted from the plurality of light sources [LCD panel 410 controls an amount of light from the backlight 420 of fig. 4, 0048; 0059-0060 from light sources 430 of fig. 4; 0052-0053], 
wherein the display region is sectioned into a plurality of sections in a form of concentric circles [concentric BEF 532 of fig. 7A; 0064-0065].
However, Richards does not explicitly teach the regulator regulates the amount of light in such a manner that one of the plurality of sections that is adjacent to a middle of the concentric circles is irradiated with a relatively large amount of light, and in such a manner that another one of the plurality of sections that is adjacent to an outer edge of the concentric circles is irradiated with a relatively small amount of light. Kakumitsu teaches the light amount decreases in stages and substantially in concentric circles from the center of the image (i.e. middle of the concentric circles) toward the peripheral portion of the image surface (i.e., outer edge of the concentric circles) of fig. 4; 0005-0006].
It would have been obvious to one of skill in the art to add the feature of Kakumitsu to the system of Richards as an essential means to identify the sharpness of the peripheral portion of the image decreases, which, as a result, leads to a reduction in image quality.

Referring to claim 2, Richards and Kakumitsu teach the invention substantially as claimed, wherein the regulator decreases the amount of light stepwise from the section adjacent to the middle of the concentric circles toward the section adjacent to the outer edge of the concentric circles [Kakumitsu teaches the light amount decreases in stages and substantially in concentric circles from the center of the image (i.e. middle of the concentric circles) toward the peripheral portion of the image surface (i.e., outer edge of the concentric circles) of fig. 4; 0005-0006]. 

Referring to claim 3, Richards and Kakumitsu teach the invention substantially as claimed, wherein the plurality of light sources are separated into groups in such a manner that the groups correspond to the plurality of respective sections, and the regulator regulates the amount of light for each of the groups [Richards, controller 440 controls amount of light from the backlight 420 of fig. 4; 0048; 0059-0060]. 

Referring to claim 4, Richards and Kakumitsu teach the invention substantially as claimed, wherein the plurality of light sources comprise LEDs, and the LEDs are connected in series for each of the groups [Richards, LEDs of different color or spectrum intensities (e.g., R, G, and B), 0049-0050]. 

Referring to claim 5, Richards and Kakumitsu teach the invention substantially as claimed, wherein the regulator regulates the amount of light by controlling a light-source driving unit configured to supply a current to the plurality of light sources to drive the plurality of light sources [Richards, light sources 430 of fig. 4; 0031-0032; 0049-0055]. 



Referring to claim 7, Richards and Kakumitsu teach the invention substantially as claimed, wherein each of the plurality of sections is provided with a reference of allowance with regard to a number of defects and a number of foreign substances [Richards, 0027-0029 of fig. 1; 0046]. 

Referring to claim 8, Richards and Kakumitsu teach the invention substantially as claimed, wherein the control substrate comprises a calculator configured to calculate the amount of light for each of the plurality of sections in accordance with information about a viewpoint, the information being supplied from a detector disposed outside, and the regulator regulates the amount of light in accordance with a result calculated by the calculator [Richards, controller 440 controls amount of light from the backlight 420 of fig. 4; 0048; 0059-0060]. 

Referring to claim 9, Richards and Kakumitsu teach the invention substantially as claimed, wherein the concentric circles have a center that coincides with the viewpoint, the concentric circles serving as boundaries of the plurality of sections [Richards, plurality of sections in concentric BEF 532 of fig. 7A; 0064-0065]. 



Referring to claim 11, Richards and Kakumitsu teach the invention substantially as claimed, wherein the illumination device comprises a light guide plate configured to guide the light emitted from the plurality of light sources, and the plurality of light sources are arranged in parallel in a predetermined direction so as to face a light-entrance surface of the light guide plate [Richard, 0061-0063 of fig. 6].

Referring to claim 12, Richards and Kakumitsu teach the invention substantially as claimed, wherein the illumination device comprises a diffusion plate configured to diffuse the light emitted from the plurality of light sources, and the plurality of light sources are arranged in parallel in a planar manner so as to face one of a pair of surfaces of the diffusion plate, the surface being remote from the display panel [Richards, 0062]. 

Referring to claim 13, Richards and Kakumitsu teach the invention substantially as claimed, a head-mounted display comprising a head-mounted instrument to be mounted onto a head of a user, wherein the head-mounted instrument comprises the display device and a lens 

Referring to claim 14, Richards and Kakumitsu teach the invention substantially as claimed, comprising a head-mounted instrument to be mounted onto a head of a user, wherein the head-mounted instrument comprises the display device and a lens configured to form an image displayed on the display device onto eyes of the user, and the detector [Richards, 0001; 0038-0039; 0047]. 

Referring to claim 15, Richards and Kakumitsu teach the invention substantially as claimed, wherein the detector comprises a camera [a camera inside the HMD 105 of fig. 1; 0023; image device 110 may include one or more cameras of fig. 1; 0031; 0044].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THUY N PARDO/Primary Examiner, Art Unit 2691